On April 2, 1936, Leon Seivers met with a fatal accident which admittedly arose in the course of and out of his employment with defendant. He left surviving him his mother, Jennie Seivers Rowe, and a sister 11 years of age, plaintiffs herein, and also a brother, Eugene Seivers, and a stepfather, Steven Rowe. The latter had married decedent's mother in August, 1932, and thereafter became a member of the household, consisting of decedent, the mother, and the other two children. Mr. Rowe worked for defendant for several years, up to the time of decedent's death. Since then he has worked intermittently for others as a carpenter. His weekly wages from defendant averaged $30, from which he contributed only $9 towards the family's support. He testified that out of the balance, he contributed towards the support of a widowed mother living in Newfoundland and paid up bills contracted before his marriage to decedent's mother. He and Mrs. Rowe had a joint savings account of $70 at the time of Leon's death, and he also had an investment account *Page 159 
with defendant amounting to $270, but these accounts were offset by amounts owed. The family had no surplus over and above debts due and payable.
Plaintiffs applied for compensation for the death of Leon Seivers. The department found that the weekly expenses of the family were $4 for rent, $15 for groceries, $5 for clothes, and $15.37 for insurance, electricity, telephone, coal, milk, and incidentals, making a total of $39.37, which amount was required to purchase the necessities of a family living in a meagre way. To meet these expenses, decedent paid $10 a week board and also contributed an additional $12 to his mother for the support of herself and the sister. Eugene paid $10 board and had Mr. Rowe turned in his entire $30, instead of only $9, there would have been $62 a week that could have been used for the support of the family.
The department found the mother and sister to be partially dependent and awarded to them $10.54 per week for 300 weeks from the date of the accident. Defendant contends that the department was in error in holding that deceased's mother and sister were dependent upon his contributions of $12 a week. It is claimed that the father had a duty to support the family, that his income was adequate to meet the family expenses, and that, therefore, the plaintiffs were dependent upon him, and not upon the deceased son.
There is no question but that the father had a duty to support his wife. Howe v. North, 69 Mich. 272; Root v. Root,164 Mich. 638 (32 L.R.A. [N. S.] 837, Ann. Cas. 1912B, 740). There is a question, which need not be determined in this case, whether there was a legal duty on his part to support a minor stepdaughter. However, the fact that the father had a duty to support his family does not preclude *Page 160 
a finding that they were in fact dependent upon the son.
Dependency is a question of fact to be determined as of the date of the accident, irrespective of any change in conditions subsequent thereto. At the date of the accident, the mother and sister of the deceased had no income of their own and were dependent upon others for their support. At that date, as a matter of fact, they relied upon the contributions of the son and depended upon him and did not rely on the father. The possibility that, at some future date, the father might contribute to their support, cannot preclude a finding that the plaintiffs were in fact dependent upon the deceased at the date of the accident. The question is really not whether the mother and sister could have obtained support through the father or in some other manner, but whether they did actually depend upon the son. Miller v. Riverside Storage  Cartage Co., 189 Mich. 360;  Kostamo v. H. G. Christman Co., 214 Mich. 652. Notwithstanding the income of the father, plaintiffs were dependent on the contributions of the deceased at the time of the accident. Grant v. Kotwall, 133 Md. 573 (105 A. 758);Driscoll v. Jewell Belting Co., 96 Conn. 295 (114 A. 109);Henry Pratt Co. v. Industrial Commission, 293 Ill. 367
(127 N.E. 754); London Guarantee  Accident Co. v. Hoage,64 App. D.C. 105 (75 Fed. [2d] 236); Frear v. Ells, 200 App. Div. 239
(193 N.Y. Supp. 324). There are some cases that uphold defendant's contention that if the father was earning sufficient to support himself and his wife, the latter was not dependent upon the contributions of the son. Fosket v. A. J.Buschmann Co., 193 App. Div. 342 (183 N.Y. Supp. 919); Frey v.McLoughlin Bros., Inc., 187 App. Div. 824 (175 N.Y. Supp. 973);Kelley v. Hoefler Ice Cream Co., 196 App. Div. 800 *Page 161 
(188 N.Y. Supp. 584). The weight of authority, however, is to the contrary.
In Estrin v. Workmen's Circle Colony, 249 Mich. 186, the father of the deceased employee was a carpenter earning a substantial wage, but contributed only $7 a week towards the family expenses of $48 a week. The son contributed $25 a week. The briefs and record in that case show that the question of the effect upon the dependency of the mother, of the father's duty and ability to support, was raised. The court held that the mother was dependent upon the son to the extent of $8 a week even though the father earned wages largely in excess of the $7 a week he contributed. Notwithstanding the head-note inMoll v. City Bakery, 199 Mich. 670, that case only holds that if a son contributed no more than the cost of his board and room, he made no contribution to the support of the others in the family, and therefore, there was no dependency upon him.Neubauer v. Levy, 252 Mich. 83, merely held that if the contributions of the son were not used for support, no dependency was established. In the instant case, there is no question but that the contributions of decedent were in excess of the cost of his support and that they were actually used to support the plaintiffs. The department was not in error in holding that plaintiffs were dependent upon the contributions of the deceased employee.
It might be claimed that if the award is correct and the income of the father is not to be considered, dependency might be claimed even if the father earned a very large sum. Such is not the instant case. The department must decide cases on the facts before it. The listed expenditures of the family showed that rigid economy was exercised and only bare necessities were provided for. It was only *Page 162 
a short time before decedent's death that the mother was able to stop working herself. If the father had contributed a larger part of his earnings, the family could no doubt have lived more comfortably. But even if such were the case, it cannot be said as a matter of law, that the total family income would be more than adequate to support a family of five, and that the contributions by the son might not be reasonably necessary. Each case must be decided on its facts and not upon a supposititious set of circumstances.
Defendant also claims that even if the death of the employee did leave a deficit in the family budget, the department could not find that such a deficit applied entirely and solely to the mother and sister, and not to the rest of the family. In other words, the contention is that the contributions of decedent went to the support of the entire family, including the father and brother, and that, therefore, the plaintiffs were not entitled to the entire amount of the compensation awarded. However, it was held in Bergerhoudt v. Riter-Conley Co.,242 Mich. 438, that if the producing members of the family contributed more than the cost of their support, then all of the contributions of the decedent went to the support of the non-producing members, and that they were dependent upon him to that amount. It is apparent, from the findings of the department, that in this case, the father and brother each contributed an amount equal to, or in excess of, the cost of his support, and that the contributions of the decedent went entirely to the support of the plaintiffs.
A showing of partial dependency, to the extent found by the department, was made. The award of $10.54 a week was mathematically correct and was based upon the earnings and contributions of the deceased. *Page 163 
The award is affirmed, with costs to appellees.
BUSHNELL, CHANDLER, and McALLISTER, JJ., concurred with BUTZEL, J.